Citation Nr: 1036977	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  07-10 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a skin condition, claimed 
on the chest and back.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel




INTRODUCTION

The Veteran served on active duty from June 1971 to November 
1973.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas, which denied the claim.  

The evidence of record indicates that the Veteran requested a 
video-conference hearing before the Board.  See April 2007 VA 
Form 9; May 2007 response to hearing options.  The RO informed 
the Veteran that his requested video-conference hearing had been 
scheduled for March 2008.  See November 2007 letter.  The 
Veteran, however, failed to report for the scheduled hearing.  As 
the record does not indicate the Veteran has requested that the 
hearing be rescheduled, the Board deems the Veteran's request for 
a hearing to be withdrawn.  38 C.F.R. § 20.704 (2009).

The claim was remanded by the Board in January 2010 for 
additional development and to address due process concerns.  More 
specifically, the RO/Appeals Management Center (AMC) was directed 
to obtain additional VA treatment records and to schedule the 
Veteran for an appropriate VA examination.  The actions directed 
by the Board have been accomplished and the matter returned for 
appellate consideration.  


FINDING OF FACT

The Veteran's skin condition, diagnosed as chronic folliculitis 
and pityriasis lichenoides chronica, is not etiologically related 
to active service.  




CONCLUSION OF LAW

The criteria for service connection for a skin condition, claimed 
on the chest and back, have not been met.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting in 
current disability was incurred during active service or, if pre-
existing, was aggravated therein.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be granted 
for any injury or disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d) (2009).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).

A lay witness is competent to testify as to the occurrence of an 
in-service injury or incident where such issue is factual in 
nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some 
cases, lay evidence will also be competent and credible on the 
issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  
Specifically, lay evidence may be competent and sufficient to 
establish a diagnosis where (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau, 492 F.3d at 1377; see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A 
layperson is competent to identify a medical condition where the 
condition may be diagnosed by its unique and readily identifiable 
features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
Additionally, where symptoms are capable of lay observation, a 
lay witness is competent to testify to a lack of symptoms prior 
to service, continuity of symptoms after in-service injury or 
disease, and receipt of medical treatment for such symptoms.  
Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. 
Principi, 16 Vet. App 370, 374 (2002).

The Veteran seeks service connection for a skin condition.  He 
initially reported that this condition involved his chest and 
back.  See e.g., November 2005 VA Form 21-4138.  In subsequent 
statements, the Veteran reports that he has pityriasis lichen 
dyschromia and pityrosporum folliculitis and does not indicate on 
what part(s) of his body this condition affects him.  He asserts, 
however, that his current skin condition was incurred in service.  
See e g., VA Forms 21-4138 dated December 2005 and June 2006.  

Service treatment records reveal that the Veteran reported skin 
irritation after shaving on two occasions in November 1971.  No 
assessment was made.  See health record.  The service treatment 
records are devoid of reference to complaint of, or treatment 
for, a skin condition on the Veteran's chest and/or back.  Prior 
to his discharge, the Veteran denied skin disease and clinical 
evaluation of his skin was normal.  See September 1973 reports of 
medical history and examination.  

The post-service medical evidence reveals that while being 
treated for other complaints in February 2003, physical 
examination of the Veteran's skin revealed scarring of cystic 
acne on the face, erythematous papular rash on his back and arms, 
and mild erythema and widespread scaling in moccasin distribution 
of the skin on his feet.  The assessment was tinea pedis and 
papular rash.  See PCC history and physical note.  

In December 2003, the Veteran reported a history of cystic acne 
and an almost one year history of erythematous papular rash on 
his arms, back, buttocks and chest.  He described pruritus with 
this eruption and stated that the lesions started as red bumps 
that he then scratches, turning them into hyperpigmented macules 
consistent with post-inflammatory hyperpigmentation.  Physical 
examination revealed multiple hyperpigmented macules and patches 
scattered over his back, chest and arms.  He also had a few 
follicular pustules consistent with folliculitis and a few 
scattered necrotic papules that appeared to be excoriated on his 
chest and back.  The differential diagnosis included folliculitis 
that has been excoriated versus pityriasis lichenoides chronics 
versus pityriasis lichenoides et varioliformis acuta versus 
secondary syphilis.  A biopsy was ordered.  See dermatology 
consult note.  

The Veteran was seen for follow-up in January 2004.  On physical 
examination, he had six erythematous red papules on his anterior 
upper chest as well as hyperpigmented macules on the chest, back 
and upper arms that were too numerous to count.  A healing 
ulcerative scar on his chest and upper arms, times three, was 
also noted.  The examiner noted that the biopsy was consistent 
with pityriasis lichenoides.  See MD clinic note.  

In August 2004, the Veteran was seen with complaint of some 
erythematous and pruiritic papules on his lower back and sores in 
his nares.  It was noted that he had had a punch biopsy done that 
was read as pityriasis lichenoides chronica.  Physical 
examination revealed some hyperpigmented macules on his lower 
back and scattered on his chest and upper arms as well.  The 
examiner also reported a few follicular papules on his lower back 
and some erythematous follicular papules.  The impression was 
pityriasis lichenoides.  The examiner noted that there was 
concern that some of the lesions may represent a folliculitis and 
that a culture was taken from one of the pustule and that a 
culture had also been taken from his nares.  See id.  

In October 2004, the Veteran noted an improvement in his skin 
rash and had no problems from the medication prescribed.  
Physical examination revealed several hyperpigmented macules with 
no scale on his trunk and a few hyperpigmented macules with 
surrounding erythematous rim.  The examiner also noted a few 
scattered pustules on his upper shoulders.  The impression was 
pityriasis lichenoides chronic and folliculitis.  See id.  

The Veteran was seen in December 2004, at which time it was noted 
that he was last seen in September 2004 and diagnosed with 
folliculitis; that a culture of a pustule on his back was 
negative; and that a culture of his nares grew staphylococcus 
epidermidis sensitive only to vancomycin and Bactrim.  The 
examiner noted that the Veteran had been treated with Bactroban 
and Dove antibacterial soap in addition to tetracycline for four 
weeks.  The initial plan was to treat the Veteran for three 
months; however he was only given four weeks of tetracycline.  
The Veteran indicated he had some improvement in his itchy, red 
bumps, but reported they were still present.  Physical 
examination of the scalp, face, back, chest, abdomen, bilateral 
shoulders, arms, forearms and hands revealed multiple 
hyperpigmented macules consistent with post-inflammatory 
hyperpigmentation from pityriasis lichenoides chronic.  
Additionally, he had erythematous pustules on his upper back and 
shoulders.  The assessment was pityriasis lichenoides chronica 
(this has resolved leaving post-inflammatory hyperpigmentation) 
and folliculitis.  The examiner noted that a KOH showed spores 
giving likely diagnosis of pityrosporum folliculitis.  See id.  

A December 2009 nurse practitioner note reveals that the Veteran 
was seen with complaint of skin rash, among other problems.  It 
was noted that he was previously followed in the dermatology 
clinic for skin conditions and had a history of pityriasis 
lichenoides chronica per review of the CPRS (computerized patient 
record system).  The Veteran also reported a history of 
folliculitis over his back and chest.  Examination revealed dry, 
scaly skin over the back and trunk areas with no open lesions 
noted but fine, small bumps on the trunk area resembling contact 
dermatitis.  Old, healed scars from previous outbreaks were also 
noted and the Veteran was currently complaining of itching and 
feeling like he was breaking out in a rash.  The assessment was 
skin rash.  

The Veteran underwent a VA compensation and pension (C&P) skin 
diseases examination in February 2010.  He reported a recurring 
rash involving his chest and back for eight or so years.  
Although it primarily involves his chest and back, he also stated 
that his legs and face occasionally itch.  The examiner noted 
that he was seen in November 2003 at the Little Rock VA Hospital 
by the dermatology department with these complaints and that a 
four millimeter punch biopsy was performed at that time which was 
interpreted as pityriasis lichenoides chronica.  He was also 
noted to have what appeared to be folliculitis in addition to the 
pityriasis lichenoides chronica.  The examiner indicated that the 
Veteran was treated at that time with triamcinolone ointment and 
was given a diagnosis and started on treatment with an IM Kenalog 
injection and triamcinolone cream topically in December 2003.  
The examiner indicated that the Veteran continued to be followed 
in the dermatology clinic and his treatment was changed to low-
dose tetracycline systemically and topical clindamycin solution 
for the folliculitis.  The folliculitis was cultured and grew 
staphylococcus epidermatous and he was treated with Bactroban and 
Dove antibacterial soap in addition to his tetracycline oral 
medication.  He was also given Zsorb powder and continued on the 
clindamycin topical solution.  

On examination, the Veteran was found to have multiple 
hyperpigmented macules measuring four to five millimeters in 
diameter and wildly scattered over his back and chest.  The 
Veteran was also noted to have two small epidermoid cysts on his 
back and a few larger scaling macular areas measuring 10-12 
millimeters in diameter.  The findings were consistent with 
chronic folliculitis and pityriasis lichenoides chronica.  It was 
the examiner's opinion that since neither of these two problems, 
folliculitis or pityriasis lichenoides chronica, occurred during 
the Veteran's period of active duty, they are not at least as 
likely as not to be related to service.  

In a May 2010 addendum report, a different VA examiner reports 
that the Veteran's claims folder was reviewed and that he agreed 
with the February 2010 VA examiner that there is no evidence that 
the Veteran was treated during his active duty career for these 
lesions and, therefore, review of the file does not indicate any 
change in the opinion given by the February 2010 VA examiner.  

The evidence of record does not support the claim for service 
connection.  As an initial matter, and as noted above, while the 
Veteran's service treatment records reveal that he reported skin 
irritation after shaving on two occasions in November 1971, there 
are no service treatment records related to complaints of any 
skin problems on the Veteran's chest and/or back.  In addition, 
the Veteran denied any skin problems at the time of his September 
1973 discharge and clinical evaluation of his skin was normal.  
Based on the foregoing, there is no evidence of a chronic skin 
condition involving the Veteran's chest and/or back during 
service.  

There is also no evidence of any continuity of symptomatology 
following the Veteran's discharge from service, nor has the 
Veteran asserted that he had continuing symptoms involving the 
skin on his chest and back after his discharge.  Rather, in 
December 2003, he reported a one year history of erythematous 
papular rash on his arms, back, buttocks and chest, and during 
the February 2010 VA examination, he reported a recurring rash 
involving his chest and back for eight or so years.  See 
dermatology consult note; VA C&P examination report.  

Lastly, there is no medical evidence establishing an etiological 
relationship between the Veteran's diagnosed skin disorders, 
namely chronic folliculitis and pityriasis lichenoides chronica, 
and active service.  Rather, it was the February 2010 VA 
examiner's opinion that it is not at least as likely as not that 
these two problems are related to service since neither occurred 
during the Veteran's period of active duty.  The examiner who 
provided the May 2010 addendum opinion agreed with this 
assessment after reviewing the claims folder and reporting that 
there is no evidence that the Veteran was treated for these 
lesions during his active duty career.  The Board notes that 
although the Veteran has reported that these conditions are 
related to service, his own statements support the determination 
made by the VA examiners, namely because he has indicated on two 
separate occasions that the conditions began in approximately 
2002.  See December 2003 dermatology consult note (one year 
history of erythematous papular rash on his arms, back, buttocks 
and chest); February 2010 VA C&P examination report (recurring 
rash involving his chest and back for eight or so years).  

In the absence of any competent lay or medical evidence 
establishing an etiological relationship between the Veteran's 
skin disorder and service, service connection is not warranted 
and the claim must be denied.  38 C.F.R. § 3.303.  While the 
Veteran is competent to describe his symptoms, he is not 
competent to provide an opinion as to the etiology of his skin 
disorder.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is inapplicable.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The notice requirements apply to all five elements of a service-
connection claim, including:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) effective 
date of the disability.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Further, this notice must include 
information that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Prior to the issuance of the February 2006 rating decision that 
is the subject of this appeal, the Veteran was advised of the 
evidence needed to substantiate a claim for service connection 
and of his and VA's respective duties in obtaining evidence.  See 
December 2005 letter.  The Veteran was provided notice of the 
appropriate disability rating and effective date of any grant of 
service connection, as required by Dingess/Hartman, in a November 
2008 letter and the claims were readjudicated in supplemental 
statements of the case dated June 2009 and July 2010.  
Accordingly, the duty to notify has been fulfilled.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  This duty has also been met as the 
Veteran service and VA treatment records, as well as records 
associated with his claim for benefits from the Social Security 
Administration (SSA), have been obtained.  He was also afforded 
an appropriate VA examination in connection with his claim, and 
an opinion was provided in compliance with the Board's prior 
remand instructions.  The record does not suggest the existence 
of additional, pertinent evidence that has not been obtained.  

For the reasons set forth above, the Board finds that no further 
notification or assistance is necessary, and deciding the appeal 
is not prejudicial to the Veteran.


ORDER

Service connection for a skin condition, claimed on the chest and 
back, is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


